Case 2:17-ap-01289-BR       Doc 131 Filed 04/04/19 Entered 04/04/19 17:55:00   Desc
                              Main Document    Page 1 of 2


 1 Scott J. Tepper (SB# 51693)
   A Professional Corporation
 2
   ScottJTepper@msn.com
 3 11333 Iowa Avenue
   Los Angeles, California 90025
 4 Tel.: (310) 202-5544 ● Fax: (818) 225-5350

 5
     Attorneys for Defendant and Judgment Creditor Gary Gorham
 6

 7                     UNITED STATES BANKRUPTCY COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                 LOS ANGELES DIVISION
10 In re                                         Case No. 2-17-bk-12392-BR

11 MARK ELIAS CRONE,                             Chapter 7
12                               Debtor;
     ___________________________________         Adv. No. 2:17-ap-01289-BR
13
     JEFFREY A. RINDE, et al.,
14                                               RELEASE OF LIEN BY DEFENDANT
                           Plaintiffs,
15                                               AND JUDGMENT CREDITOR GARY
                   -vs-.                         GORHAM
16

17 SUSAN CRONE, et al.,

18
                     Defendants.________
     __________________________
19

20         Defendant and judgment creditor Gary Gorham hereby releases the lien
21 created by the Notices of Liens he filed herein on March 22, 2018, October 30, 2018

22 and October 31, 2018. A full satisfaction of the obligation has also been executed.

23 Dated: April 3, 2019

24                               SCOTT J. TEPPER, A Professional Corporation
25                                           /s/ Scott J. Tepper
26
                                 By _____________________________________________
                                       SCOTT J. TEPPER
27                               Attorneys for Defendant/Judgment Creditor Gary Gorham
28
         Case 2:17-ap-01289-BR                    Doc 131 Filed 04/04/19 Entered 04/04/19 17:55:00                                      Desc
                                                    Main Document    Page 2 of 2
                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      1900 Avenue of the Stars, 11th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled RELEASE OF LIEN BY DEFENDANT AND
JUDGMENT CREDITOR GARY GORHAM will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/4/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Stephen F Biegenzahn efile@sfblaw.com
        Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
        Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
         ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
        J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com
        David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
        Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
        Theresa Mains theresa@theresamainspa.com
        Scott J Tepper scottjtepper@msn.com, scottjtepper@gmail.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/4/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

The Hon. Barry Russell                                                            Leonidas P. Flangas
United States Bankruptcy Court                                                    Flangas Law Firm, LTD
255 E. Temple Street, Suite 1660                                                  600 S. Third Street
Los Angeles, CA 90012                                                             Las Vegas, NV 89101


                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  4/4/2019                      Jackeline Martinez                                               /s/Jackeline Martinez
  Date                            Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
